The application for a hearing in this court after decision by the district court of appeal of the third district is denied. We deem it proper to say in denying the application that we do not approve what is said in the opinion of the district court of appeal with reference to the action of the trial court in modifying certain requested instructions relative to privileged communications, said court having modified same by "injecting into each a qualification to the effect that before libelous matter can be privileged it must appear that it was and is substantially true." We are satisfied, however, that the error of the trial court in this regard must be held to be immaterial, in view of the express finding by the jury that in the writing and publication of the letter the defendant was actuated by actual malice toward plaintiff (see Civ. Code, sec.47, subd. 3), which finding we deem sufficiently sustained by evidence.
Shaw, J., Sloss, J., Lawlor, J., and Melvin, J., concurred. *Page 642